Citation Nr: 1535043	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-25 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss, as residual of traumatic brain injury.

4.  Entitlement to service connection for lower back disability.

5.  Entitlement to an initial rating higher than 40 percent for traumatic brain injury residuals.




REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1990 to August 1990, September 1993 to September 1996, and February 2003 to April 2004.  The Veteran also had periods of Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for right ear hearing loss, service connection for lower back disability, and a higher initial rating for TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issues of service connection for hormone abnormalities and erectile dysfunction, as secondary to TBI, have been raised by the record in a July 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In an unappealed decision dated in April 2005, the RO denied a claim for entitlement to service connection for bilateral hearing loss, on the basis that there was no evidence of a hearing loss disability as defined for VA purposes.

2.  As to the Veteran's claim for entitlement to service connection for right ear hearing loss, the evidence received since the RO's April 2005 decision shows that the Veteran has a hearing loss disability in his right ear and raises a reasonable possibility of establishing the Veteran's claim.

3.  As to the Veteran's claim for entitlement to service connection for left ear hearing loss, the evidence received since the RO's April 2005 decision is not new and material as it does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for that claim.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied service connection for right and left ear hearing loss is final.  38 U.S.C.A. § 7105 (2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for a right ear hearing loss have been met.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for reopening the claim of entitlement to service connection for a left ear hearing loss have not been met.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Hearing Loss Claims

Service connection for right and left ear hearing loss was denied in an April 2005 rating decision on the basis that there was no evidence of a hearing loss disability in either ear, as defined for VA purposes.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period, and the rating decision therefore became final.  See 38 U.S.C.A. §§ 5103, 5103A, 7105 (2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).
 
If a claim has been previously denied and that decision became final and binding, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. §§ 5108, 7105(c); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).
 
For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The April 2005 rating decision denied service connection for right and left ear hearing loss on the basis that the evidence did not show a current hearing loss disability.  Therefore, in this case, new and material evidence would consist of evidence that the Veteran has hearing loss as defined by VA regulations.  

At the time of the April 2005 rating decision, the evidence of record included the Veteran's service treatment records (STRs), which show complaints of decreased hearing in service, and a March 2005 VA audiology examination, which shows that the Veteran's hearing did not meet the threshold requirements to be considered a disability for VA purposes, including consideration of speech recognition scores.  The Veteran's post-service medical records also showed hearing within normal limits.  E.g., Audiology Assessment dated August 16, 2004.  

Since the April 2005 rating decision, additional evidence has been presented.  Specifically, the Veteran was provided with additional VA audiology tests in January 2007, May 2010, and February 2014.  The January and May 2010 audiology reports continued to show that the Veteran did not have a VA hearing loss disability in either ear.  However, the February 2014 audiology test revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
20
30
30
25
LEFT
10
15
15
10
12.5

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.

The above evidence is new, as it was not previously before the VA at the time of the April 2005 rating decision.  As to the Veteran's claim for service connection for right ear hearing loss, the evidence is also material because it shows that the Veteran now has a right ear hearing loss disability as defined for VA purposes, and raises a reasonable likelihood of substantiating his claim.  Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Therefore, the Veteran's claim for service connection for right ear hearing loss is reopened.  However, as explained in the Remand section below, further development is necessary before the Board can address the merits of the Veteran's claim.

As to the Veteran's claim for service connection for left ear hearing loss, the above evidence is not material, as it fails to show that he has a current hearing loss disability in that ear and raises no reasonable likelihood of substantiating his claim.  Therefore, the Veteran's claim for service connection for left ear hearing loss is not reopened.

The Board acknowledges that the Veteran's doctors have diagnosed an auditory processing disorder related to his TBI, and that the Veteran asserts that disorder constitutes a hearing loss disability.  However, while the Veteran presents an alternative explanation for his subjective complaints of hearing loss in his left ear, his assertion that he has hearing loss, regardless of the reason why, is no different than when he initially filed his claim.  As such, his statements now are effectively not new.

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated in December 2009 is of record.  In addition to notifying the Veteran of the evidence needed to support his hearing loss claims, that letter specifically notified the Veteran as to why his hearing loss claims were previously denied, and what "new" and "material" meant in the context of reopening those claims.  Therefore, no further notice is needed under VCAA. 


ORDER

New and material evidence having been received, the claim of service connection for right ear hearing loss is reopened, and to that extent only is the appeal granted.

As new and material has not been presented to reopen a claim of service connection for left ear hearing loss, the claim is not reopened.


REMAND

As discussed above, the Veteran has presented new and material evidence indicating that he has a right ear hearing loss disability.  The evidence also shows that the Veteran has tinnitus and an auditory processing disorder related to his service-connected TBI.  Thus, a VA medical opinion is necessary to determine whether the Veteran's right ear hearing loss is related to his TBI, or otherwise related to service. 

As to the Veteran's claim for service connection for a lower back disability, remand is required in order to obtain an addendum VA medical opinion.  The Veteran was afforded a VA examination in May 2010 to determine the etiology of his lower back pain, which he claims is secondary to his service-connected residuals of left foot fracture.  The examiner determined that the Veteran's lower back condition is not related to the left foot condition.  However, the examiner provided an addendum opinion in October 2010, in which he commented that the Veteran's post-service medical records "offer[] concern of psychosomatic disabilities and help[] to support that perceived conditions may be not be (sic) significant pathological conditions."  The Veteran has been diagnosed with PTSD and TBI, and it is therefore unclear whether the Veteran's back condition may be a psychosomatic condition related to his service-connected psychiatric conditions.  Thus, the claim must be remanded for further adjudication.

Finally, as to the Veteran's claim for a higher initial rating for TBI, it is premature to adjudicate the issue at this time.  The rating criteria for TBI contemplate physical disabilities, and specifically enumerate hearing loss.  Since the adjudication of the claim for service connection for right ear hearing loss may affect the disability rating assigned for TBI, the claims are inextricably intertwined and the Board must defer adjudication of the TBI rating.

Accordingly, the case is REMANDED for the following actions:

1. Obtain a medical opinion to ascertain whether the Veteran's right ear hearing loss is related to service.  The examiner is requested to review all pertinent records associated with the claims file.

Specifically, the examiner should opine whether:

(a) it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's right ear hearing loss is caused by his service-connected TBI.  The examiner should discuss the Veteran's auditory processing disorder and its relation to his right ear sensorineural hearing loss.

(b) it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's right ear hearing loss is otherwise related to service.  The examiner should note that the Veteran was exposed to excessive noise during combat in service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

2.  Obtain an addendum opinion from the same examiner who provided the October 2010 medical opinion to ascertain whether the Veteran's lower back pain is related to his service-connected conditions.  If that examiner is unavailable, the Veteran should be afforded a new VA examination.  The examiner is requested to review all pertinent records associated with the claims file.

Specifically, the examiner should opine whether:

(a) it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's lower back pain is related to his service-connected PTSD; and

(b) it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's lower back pain is related to his service-connected TBI.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

3.  Then, readjudicate the claims of entitlement to service connection for right ear hearing loss, service connection for lower back condition, and higher initial rating for TBI.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


